Gamble, Judge,
delivered the opinion of the court.
1. The statute, authorizing the sheriff to summon a debtor of the defendant as garnishee upon an execution, makes no provision for any third party interpleading to claim the assets in the hands of the garnishee, and for a very good reason. ■ The garnishee is summoned, as himself a debtor to the defendant, and it is a matter of sufficient interest to him, to see that he is not required to pay the debt of the defendant, if he is not a debtor to the defendant. If he is in doubt as to the person who is his creditor, he has the means of bringing in all persons having an interest in the question, and having it determined, so as to relieve himself from doubt or responsibility. The judgment then rendered in this case, in favor of the interpleader Lewis, was erroneous, and is reversed.
2. The plaintiff, Wimer, moved for judgment against the garnishee for the whole amount which was in his hands as a stakeholder, holding the amount bet upon the congressional election. The act concerning gaming makes bets of this description illegal, and subjects the stakeholder to the action of each of the betting parties, for the money or property deposited by each. The payment of the money or the delivery of the' property to the winner, is no defence to the stakeholder, if the party claiming the money deposited demanded it of him before the wager was determined. The statute contains the further provision, that all actions for money or property under the act must be commenced within three months from the time the cause of action accrued. As the wager 3in this case was determined without any such demand made upon the stakeholder, a payment by him to the winner would have been a good payment, and would have been a compliance with the terms upon which he received the money. No action appears to have been commenced against the garnishee by the losing party, nor does the loser claim the money. Shall the stakeholder keep the *256money ? Tbe judgment should have been rendered, under the circumstances, for the whole sum in the hands of the garnishee. This cause will be remanded for further proceedings.